Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.        Claims 1 - 20 are pending.  Claims 1, 9, 15 are independent.    File date is 6-18-2021.    This action is in response to application amendments filed on 9-28-2022. 

Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1 - 7, 9 - 12, 15 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raji et al. (US PGPUB No. 20050216580) in view of Apgar et al. (US Patent No. 8,595,377) and further in view of Li et al. (US PGPUB No. 20060182100).     	

Regarding Claims 1, 9, 15, Raji discloses methods and a gateway device, 
comprising:
a)  receiving, by a gateway device located at a premises, a request associated with a video stream, wherein the video stream comprises information captured by at least one camera device located at the premises; (Raji Figure 1: (150: server), (116: gateway); ¶ 179, ll 1-12: gateway communicates with camera over network connections in order to retrieve image and transfer image to server; ¶ 420, ll 1-9: gateway located behind same firewall as cameras; camera images transferred to gateway; gateway uploads image to server (different location, network); ¶ 422, ll 1-11: forward requests (associated with video stream) to camera; client accesses video (captured video stream) from camera)   

Furthermore, Raji discloses for b): determining a server located external to the premises. (Raji Figure 1: (150: server), (116: gateway); ¶ 420, ll 1-9: gateway located behind same firewall as cameras; camera images transferred to gateway; gateway uploads image to server (different location, network))  

Raji does not explicitly disclose for b): determining a state associated with server, and for c): based on request and determined state associated with server, camera device to send video stream to gateway device. 
However, Apgar discloses: 
b)  determining a state associated with a server; (Apgar col 16, l 66 - col 17, l 6: generate digital video stream; video stream sent to server system; col 18, ll 64-65: server sends/receives state and heartbeat signals and performs its actions based upon these state signals; (server system is in a particular state (i.e. available, etc.) and the captured video stream is sent to a particular server system based on state)) and 
c)  causing, based on the request and the determined state associated with the server, the at least one camera device to send the video stream to the gateway device. (Apgar col 16, l 66 - col 17, l 6: generate digital video stream; video stream sent to server system (primary computing system, and/or secondary computing system); col 18, ll 64-65: server sends/receives state and heartbeat signals and performs its actions based upon these state signals; (server system is in a particular state and the captured video stream is sent to a particular server type system such as gateway)) 
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Raji for b): determining a state associated with server, and for c): based on request and determined state associated with server, camera device to send video stream to gateway device as taught by Apgar. One of ordinary skill in the art would have been motivated to employ the teachings of Apgar for the benefits achieved from a system that enables captured video stream content to be sent to server based upon state information. (see Apgar col 18, ll 64-65) 

Raji-Apgar does not explicitly disclose for d): sending based on request and determined state associated with server, video stream to a client device located external to premises. 
However, Li discloses: 
d)  sending, by the gateway device, based on the request and the determined state associated with the server, the video stream to a client device located external to the premises. (Li ¶ 029, ll 1-15: system includes one or more NATs that operate according to a plurality of NAT protocols (i.e. device states based upon events) enabling communication between end user applications (communication link available, external link); relay server employed to facilitate communication between NATs in the event (or state) precise protocol compatibility is not possible (communication link unavailable); (relay communications utilized as a backup in the event (or state) of another communication protocol failure (such as with NATs)); ¶ 043, ll 1-11; ¶ 044: include a secondary notification for transmitting alarm information to security system server through secondary network; secondary network includes fixed wireless network or mobile communications network; ¶ 071, ll 8-11: high bandwidth network used for secondary communications)
        It would have been obvious to one of ordinary skill in the art to modify Raji-Apgar for d): sending based on request and determined state associated with server, video stream to a client device located external to premises as taught by Li.  One of ordinary skill in the art would have been motivated to employ the teachings of Li for the benefits achieved from the flexibility of a system that enables multiple different types of protocols without the intense manual configuration requirements in order to properly configure the NAT for communications.  (Li ¶ 015, ll 9-15)    

Furthermore, for Claim 15, Raji discloses wherein one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the device to perform operations. (Raji ¶ 468, ll 1-22: various functions or processes embodied in computer readable media; within a computer system via one or more computer readable media, such data and/or instruction-based expressions of components and/or processes in conjunction with execution of one or more computer programs (i.e. processing unit, CPU executing))    

Regarding Claim 2, 12, 16, Raji-Apgar-Li discloses the method of claim 1 and the method of claim 10 and the device of claim 15. 
Raji-Apgar does not explicitly disclose determined state comprises one of: a state in which server is unavailable or a state in which a connection with server is interrupted. 
However, Li discloses wherein the determined state comprises one of: a state in which the server is unavailable; or a state in which a connection with the server is interrupted. (Li ¶ 029, ll 1-15: system includes one or more NAT that operate according to a plurality of NAT protocols enabling communication between end user applications (communication link available); relay server employed to facilitate communication between NATs in the event precise protocol compatibility is not possible (communication link unavailable); relay server employed to facilitate communication in the event precise protocol compatibility is not possible; (relay communications can be utilized as a backup in the event of another communication protocol (such as NAT) failure); (selected: a state in which the server is unavailable)) 
        It would have been obvious to one of ordinary skill in the art to modify Raji-Apgar for determined state comprises one of: a state in which server is unavailable or a state in which a connection with server is interrupted as taught by Li.  One of ordinary skill in the art would have been motivated to employ the teachings of Li for the benefits achieved from the flexibility of a system that enables multiple different types of protocols without the intense manual configuration requirements in order to properly configure the NAT for communications.  (Li ¶ 015, ll 9-15)

Regarding Claims 3, 17, Raji-Apgar-Li discloses the method of claim 1 and the device of claim 15, wherein the method further comprises the following. 
Raji does not explicitly disclose for a): determining a second state associated with server.  
However, Li discloses wherein the state associated with the server is a first state: 
a)  determining a second state associated with the server. (Li ¶ 029, ll 1-15: system includes one or more NAT that operate according to a plurality of NAT protocols enabling communication between end user applications (communication link available); relay server employed to facilitate communication between NATs in the event precise protocol compatibility is not possible (communication link unavailable); relay server employed to facilitate communication in the event precise protocol compatibility is not possible; (relay communications utilized as a backup in the event of another communication protocol (such as NAT) failure)) 
        It would have been obvious to one of ordinary skill in the art to modify Raji-Apgar for a): determining a second state associated with server as taught by Li.  One of ordinary skill in the art would have been motivated to employ the teachings of Li for the benefits achieved from the flexibility of a system that enables multiple different types of protocols without the intense manual configuration requirements in order to properly configure the NAT for communications.  (Li ¶ 015, ll 9-15)

Raji does not explicitly disclose for b): based on request and determined second state, camera device to send video stream to server. 
However, Apgar discloses:
b)  causing, based on the request and the determined second state, the at least one camera device to send the video stream to the server. (Apgar col 16, l 66 - col 17, l 6: generate digital video stream; video stream sent to server system; col 18, ll 64-65: server sends/receives state and heartbeat signals and performs its actions based upon these state signals; (server system is in a particular state and the captured video stream is sent to a particular server system)) 
        It would have been obvious to one of ordinary skill in the art to modify Raji-Li for b): based on request and determined second state, camera device to send video stream to server as taught by Apgar.  One of ordinary skill in the art would have been motivated to employ the teachings of Apgar for the benefits achieved from a system that enables captured video stream content to be sent to server based upon state information. (see Apgar col 18, ll 64-65)    

Regarding Claims 4, 11, 18, Raji-Apgar-Li discloses the method of claim 3 and the method of claim 10 and the device of claim 17. 
Raji-Apgar does not explicitly disclose the second state comprises one of: a state in which the server is available; or a state in which a connection with the server is active.
However, Li discloses wherein the second state comprises one of: a state in which the server is available; or a state in which a connection with the server is active. (Li ¶ 029, ll 1-15: system includes one or more NATs that operate according to a plurality of NAT protocols (i.e. device states based upon events) enabling communication between end user applications (communication link available); relay server employed to facilitate communication between NATs in the event (or state) precise protocol compatibility is not possible (communication link unavailable); (relay communications utilized as a backup in the event (or state) of another communication protocol failure (such as with NATs)); ¶ 043, ll 1-11; ¶ 044: include a secondary notification for transmitting alarm information to security system server through secondary network; secondary network includes fixed wireless network or mobile communications network; ¶ 071, ll 8-11: high bandwidth network used for secondary communications; (selected: a state in which the server is available))    
        It would have been obvious to one of ordinary skill in the art to modify Raji-Apgar for the second state comprises one of: a state in which the server is available or a state in which a connection with the server is active as taught by Li.  One of ordinary skill in the art would have been motivated to employ the teachings of Li for the benefits achieved from the flexibility of a system that enables multiple different types of protocols without the intense manual configuration requirements in order to properly configure the NAT for communications.  (Li ¶ 015, ll 9-15)

Regarding Claims 5, 19, Raji-Apgar-Li discloses the method of claim 1 and the device of claim 15.
Raji-Apgar does not explicitly disclose sending the video stream comprises sending the video stream to the client device in a manner that bypasses the server. 
However, Li discloses wherein the sending, based on the request, the video stream, by the gateway device, comprises sending the video stream to the client device in a manner that bypasses the server. (Li ¶ 029, ll 8-15: relay server employed to facilitate communication in the event precise protocol compatibility is not possible; (relay communications utilized in the event of NAT communication failure)) 
        It would have been obvious to one of ordinary skill in the art to modify Raji-Apgar for sending the video stream comprises sending the video stream to the client device in a manner that bypasses the server as taught by Li.  One of ordinary skill in the art would have been motivated to employ the teachings of Li for the benefits achieved from the flexibility of a system that enables multiple different types of protocols without the intense manual configuration requirements in order to properly configure the NAT for communications.  (Li ¶ 015, ll 9-15)      

Regarding Claim 6, Raji-Apgar-Li discloses the method of claim 3. 
Raji-Apgar does not explicitly disclose sending the video stream to the server facilitates sending, by the server, the video stream to the client device. 
However, Li discloses wherein the sending, by the gateway, based on the second request, the video stream to the server facilitates sending, by the server, the video stream to the client device. (Li ¶ 029, ll 8-15: relay server employed to facilitate communication in the event precise protocol compatibility is not possible; (relay communications utilized in the event of NAT communication failure)) 
        It would have been obvious to one of ordinary skill in the art to modify Raji-Apgar for sending the video stream to the server facilitates sending, by the server, the video stream to the client device as taught by Li.  One of ordinary skill in the art would have been motivated to employ the teachings of Li for the benefits achieved from the flexibility of a system that enables multiple different types of protocols without the intense manual configuration requirements in order to properly configure the NAT for communications.  (Li ¶ 015, ll 9-15)    

Regarding Claim 7, Raji-Apgar-Li discloses the method of claim 1, wherein the gateway device is configured to communicate with a security system and at least one network device located at the premises, wherein the at least one network device comprises at least one of an Internet Protocol (IP) device, a sensor, a detector, a controller, an actuator, an automation device, a monitoring device, or a security device. (Raji ¶ 177, ll 1-6: system supports multiple cameras, such as IP (Internet Protocol) cameras; (selected: network device comprises at least one of an Internet Protocol (IP) device))          

Regarding Claim 10, Raji-Apgar-Li discloses the method of claim 9. 
Raji-Apgar does not explicitly disclose receiving a first request based at least in part on a determination that server is in a first state, and receiving a second request based at least in part on a determination that server is in a second state. 
However, Li discloses wherein the receiving the first request is based at least in part on a determination that the server is in a first state; and wherein the receiving the second request is based at least in part on a determination that the server is in a second state. (Li ¶ 029, ll 1-15: system includes one or more NAT that operate according to a plurality of NAT protocols enabling communication between end user applications (communication link available); relay server employed to facilitate communication between NATs in the event precise protocol compatibility is not possible (communication link unavailable); relay server employed to facilitate communication in the event precise protocol compatibility is not possible; (relay communications utilized as a backup in the event of another communication protocol (such as NAT) failure)) 
        It would have been obvious to one of ordinary skill in the art to modify Raji-Apgar for receiving a first request based at least in part on a determination that server is in a first state, and receiving a second request based at least in part on a determination that server is in a second state as taught by Li.  One of ordinary skill in the art would have been motivated to employ the teachings of Li for the benefits achieved from the flexibility of a system that enables multiple different types of protocols without the intense manual configuration requirements in order to properly configure the NAT for communications.  (Li ¶ 015, ll 9-15)        

4.        Claims 8, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raji in view of Apgar and further in view of Li and Akhar et al. (US PGPUB No. 20060187900).  

Regarding Claims 8, 14, 20, Raji-Apgar-Li discloses the method of claim 1 and the method of claim 9 and the device of claim 15.
Raji-Apgar-Li does not explicitly disclose a video stream is sent using at least one of Universal Plug and Play port forwarding, relay server routing, or Simple Traversal of User Datagram Protocol (UDP) through Network Address Translators (NAT).   
However, Akhar discloses wherein the at least one camera device is configured to send the video stream via at least one of Universal Plug and Play port forwarding, relay server routing, or Simple Traversal of User Datagram Protocol (UDP) through Network Address Translator (NAT) (STUN)/Traversal using Relay NAT (TURN) peer-to-peer routing. (Akhar ¶ 103, ll 1-4: filtering includes a Network Address Translation (NAT) traversal firewall with packet filtering; (packets filtered or directed to client device through firewall); (STUN is a protocol to discover and traverse a NAT firewall); Akhar discloses NAT firewall and discover; ¶ 184, ll 1-10; ¶ 185: peer devices use specialized applications to communication and share data directly)
        It would have been obvious to one of ordinary skill in the art to modify Raji-Apgar-Li for a video stream is sent using at least one of Universal Plug and Play port forwarding, relay server routing, or Simple Traversal of User Datagram Protocol (UDP) through Network Address Translators (NAT) as taught by Akhar.  One of ordinary skill in the art would have been motivated to employ the teachings of Akhar for the benefits achieved from the flexibility of a system that provides a variety of communications means for the transfer of network traffic.  (Akhar ¶ 024, ll 4-6)   

Regarding Claim 13, Raji-Apgar-Li discloses the method of claim 9.
Raji-Apgar-Li does not explicitly disclose sending video stream to an address associated with a client device instead of a gateway device.
However, Akhar discloses wherein further comprising, sending, based on the second request, the video stream to an address associated with a client device instead of to the gateway device. (Akhar ¶ 103, ll 1-4: filtering includes a Network Address Translation (NAT) traversal firewall with packet filtering; (packets filtered or directed to client device (i.e. client device address) through firewall); (STUN is a protocol to discover and traverse a NAT firewall); Akhar discloses NAT firewall and discover; ¶ 184, ll 1-10; ¶ 185: peer devices use specialized applications to communication and share data directly)     
        It would have been obvious to one of ordinary skill in the art to modify Raji-Apgar-Li for sending video stream to an address associated with a client device instead of a gateway device as taught by Akhar.  One of ordinary skill in the art would have been motivated to employ the teachings of Akhar for the benefits achieved from the flexibility of a system that provides a variety of communications means for the transfer of network traffic.  (Akhar ¶ 024, ll 4-6)      

Response to Arguments
4.    Applicant's arguments have been fully considered but they were not persuasive. 

A.  The double patenting rejection for Claims 1 - 20 has been withdrawn due to the filing and approval of an associated Terminal Disclaimer (TD). 

B.  Applicant argues on page 10 of Remarks:    ...   Apgar does not teach or suggest, at least, "determining a state associated with a server ... ; [and] causing, based on ... the determined state associated with the server, the at least one camera device to send the video stream to the gateway device,"   ...   . 

    The Examiner respectfully disagrees.  Apgar discloses two computing devices (primary server, secondary server) and the utilization of a state variable (state information) in order to determine which computing device to send, receive image data.  The state information determines the path of the image data (first computing device, second computing device).  (Apgar col 16, l 66 - col 17, l 6: generate digital video stream; video stream sent to server system (primary computing system, and/or secondary computing system); col 18, ll 64-65: server sends/receives state and heartbeat signals and performs its actions based upon these state signals; (server system is in a particular state and the captured video stream is sent to a particular server type system (such as gateway), server system is in a second particular state and captured video stream is sent to a second particular computing device))

C.  Applicant argues on page 10 of Remarks: Raji and Li do not remedy the deficiencies of Apgar, alone or in combination, with respect to the recited features of claim 1.

    The Examiner respectfully disagrees.  Raji is not used to remedy or disclose the indicated claim limitations.  The Office Action indicates the claim limitations Raji is used to reject.  Apgar discloses two computing devices (primary server, secondary server) and the utilization of a state variable (state information) in order to determine which computing device to send, receive image data.  The state information determines the path of the image data (first computing device, second computing device).  (Apgar col 16, l 66 - col 17, l 6: generate digital video stream; video stream sent to server system (primary computing system, and/or secondary computing system); col 18, ll 64-65: server sends/receives state and heartbeat signals and performs its actions based upon these state signals; (server system is in a particular state and the captured video stream is sent to a particular server type system (such as gateway), server system is in a second particular state and captured video stream is sent to a second particular computing device))

D.  Applicant argues on page 10 of Remarks: Claims 9 and 15 recite similar, albeit not identical features as claim 1, and claims 9 and 15 are patentable for at least the reasons noted above with respect to claim 1. 

    Responses to arguments against independent claim 1 also answer arguments against independent claims 9 and 15, which have similar limitations as independent claim 1.  

E.  Applicant argues on page 10 of Remarks: Claims 2-7, 10-12, and 16-19 each ultimately depend from one of claims 1, 9, and 15. For at least the reasons stated above with respect to claim 1, Raji, Apgar, and Li, individually or in combination, do not teach or suggest each feature of claims 2-7, 10-12, and 16-19.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.        

F.  Applicant argues on page 10 of Remarks: Claims 8, 13, 14, and 20 each depend from one of claims 1, 9, and 15. For at least the reasons cited above with respect to claim 1, Raji, Apgar, and Li, alone or in combination, fail to teach or suggest each feature of claims 8, 13, 14, and 20,   ...   . 

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.   

G.  Applicant argues on pages 10-11 of Remarks:    ...   Akhar fails to cure the deficiencies of Raji, Apgar, and Li. Therefore, Raji, Apgar, Li, and Akhar, both individually and in combination, fail to teach or suggest each feature of claims 8, 13, 14, and 20.

    The Examiner respectfully disagrees.  Akhar is not used to remedy or disclose the indicated claim limitations.  The Office Action indicates the claim limitations Akhar is used to reject.   

Conclusion
November 21, 2022
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                            11-28-2022Primary Examiner, Art Unit 2452